Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 3-4 and 12-13 stand cancelled. Claims 2 and 11 are currently amended. Claims 1, 2, 5-11 and 14-20 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed January 21, 2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 101 rejection of claim 1 has been withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1, 2, 5-11 and 14-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1, 10 and 20 are allowable is “converting the first coordinates of the at least partially occluded object in the first coordinate system into third coordinates in a third coordinate system; and converting the third coordinates in the third coordinate system into the second coordinates in the second coordinate system defined in the display apparatus; wherein the first coordinate system is a three-dimensional coordinate system, and the third coordinate system is a two-dimensional coordinate system on a plane parallel to an imaging plane of the display apparatus”.
Likewise claims 2, 5-9, 11, and 14-19 are allowed because they are dependents of claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661